Name: COUNCIL REGULATION (EC) No 3465/93 of 10 December 1993 amending Regulation (EEC) No 3913/92 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1993)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 93 Official Journal of the European Communities No L 317/3 COUNCIL REGULATION (EC) No 3465/93 of 10 December 1993 amending Regulation (EEC) No 3913/92 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1993) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3913/92 (') opened, for 1993, Community tariff quotas for certain agricultural and industrial products, and in particular boysenberries (order No 09.2729), polyvinylpyrrolidone (order No 09.2731 ), of 3-phenoxybenzaldehyde (order No 09.2843) and ferroniobium (order No 09.2855); Whereas current economic data suggests that Community demand for imports from third countries of the products in question could in the course of the year exceed the volumes laid down in the abovementioned Regulation ; whereas the volumes of the abovementioned quotas should therefore be increased by the amounts indicated, HAS ADOPTED THIS REGULATION : Article 1 For order Nos 09.2729, 09.2731 , 09.2843 and 09.2855 the table in Article 1 of Regulation (EEC) No 3913/92 is hereby replaced by the following table : Order No CN code (') Description Amount of quota (in tonnes) Quota duty (%) End of quota period 09.2729 ex 0811 90 99 Boysenberries, preserved by freezing, not containing 1 500 12 31 . 12. 1993 added sugar, for the processing industry (a) 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form, the 130 0 31 . 12. 1993 particles of which are less than 38 micrometres and which has a solubility in water at 25 ° C of less than, or equal to, 1,5 % by weight and which is intended for the pharma ­ ceutical industry (a) 09.2843 ex 2912 49 00 3-phenoxybenzaldehyde 320 0 31 . 12. 1993 09.2855 7202 93 00 Ferroniobium 4 300 0 31 . 12. 1993 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993 . For the Council The President M. WATHELET 0 OJ No L 395, 31 . 12. 1992, p. 8 .